Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species A drawn to claims 1-4 and 11-12 in the reply filed on 8/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 2-4 and 11-12 are objected to because of the following informalities:  "Claim" which is not a proper noun, should be changed to "claim".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first temperature control chamber that is disposed along at least one of: the first side surface of the housing…wherein the dielectric fluid is in direct contact with the housing along at least one of: the first side surface of the housing…”.
The disclosure teaches that the dielectric fluid is in direct contact with the housing along the first edge 58 of the housing, not along the first side surface 54 of the housing (P70-80; Fig. 1-4). There are no recitations or examples where the temperature control chamber or dielectric fluid is disposed along the first side surface of the housing, and only recitations and embodiments drawn to the ends and edges of the housing are disclosed. Appropriate correction is required to have continuity between the definitions of the side surfaces and edges between the claims and specification. 
Claims 2-4 and 11-12 are rejected for depending on rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiedemann et al. (US 5,385,793).
Regarding claim 1, Tiedemann teaches a temperature regulation system for an electrochemical cell comprising:
the electrochemical cell comprising a housing, or cell encasement (Col. 4 [46-54]) having a first side surface that extends from a first end of the housing to a second end of the housing 72/105/108 (Col. 7 [28-31]. Col.9 [28-40]; Fig.2.5); and 
a first temperature control chamber, or cooling channel 64 that is disposed along at least the first end of the housing (Col. 7 [28-31]; Fig.2.5 – where chamber is formed between cell case wall and external housing/enclosure) and contains a dielectric fluid, or Freon (Col. 7 [54-57], wherein the dielectric fluid is in direct contact with the housing along at least the first end of the housing, or the cell casing made of cell wall demarcates a surface that the fluid travels along and thermally manages (Col. 3 [8-16]. Col. 5 [5-7]; Fig. 2. 5). 
Regarding claim 2, Tiedemann teaches a pump 1020 configured to pump the dielectric fluid into the first temperature control chamber through a temperature control chamber inlet port and out of the first temperature control chamber through a temperature control chamber outlet port, or the pump moves the fluid through the battery system from lines 1024/1022 (Col. 4 [28-63]; Fig. 1) via channels/tunnels 107 forming chambers between cell walls and enclosure as the fluid travels from one side of the battery to the other side 103/105, thus having inlet and outlet ports (Col. 5 [5-12]).
Regarding claim 3, Tiedemann teaches a first temperature control chamber located on a first end of the electrochemical cell and a second temperature control chamber, or cooling channels 107 forming chambers between cell walls 72/108, channel dividers 74/106 and main enclosure 70/104 located on the second end of the electrochemical cell (Col. 5 [5-12]. Col. 7 [29-33]). Tiedemann teaches that the temperature regulation system comprises a conduit extending from the first temperature control chamber to the second temperature control chamber so that the first temperature control chamber to the second temperature control chamber are in fluid contact, or that the fluid traveling through the chambers, or channels 107 from one side to the other side of the battery are coupled to lines 1024/1022 and therefore are in fluid communication (Col. 4 [25-64]. Col. 5 [5-12]; Fig. 1-2).
Regarding claim 4, Tiedemann teaches the at least one of the first end or the second end 108 of the electrochemical cell comprise a tab, or connectors/conductors 102/59/86/87 and the dielectric fluid is in direct contact with the tab or connector/conductor 102/59 (Col. 5 [23-28. 33-41]. Col. 6 [19-23], Col. 7 [30-57]; Fig. 2. 5)
Regarding claim 11, Tiedemann teaches the electrochemical cell is a prismatic cell (Col. 7 [28-31]. Col.9 [28-40]; Fig.2.5.8). 
Regarding claim 12, Tiedemann teaches a heater 1010 for heating the dielectric fluid (Col 4 [25-46]; Fig. 1), wherein the heated dielectric fluid is configured to heat the electrochemical cell (Col. 5 [34-42])
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofer (US 2020/0028224). 
Regarding claim 1, Hofer teaches a temperature regulation system for an electrochemical cell comprising (P7): the electrochemical cell comprising a housing having a first side surface that extends from a first end 34 to a second end 34 (P42-43- top and bottom of cell); and a first temperature control chamber, formed between cell cover and holder forming fluid space (P11-17. 42-47; Fig. 1-5) that is disposed along the first end of the housing 34 and contains a dielectric fluid, or electrically insulating/non-conductive fluid (P10.14. 45) wherein the dielectric fluid is in direct contact with the housing along the first end of the housing, or the cell base protrudes into the fluid space (P34-46; Fig. 1-5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al. (US 20180034021) teaches a temperature regulation system for an electrochemical cell with a dielectric fluid in direct contact with cell tabs (Fig. 8). 
Kuboki et al. (US 20180108959) teaches a temperature regulation system for an electrochemical cell with a dielectric fluid in direct contact with cell tabs (Fig. 4). 
Bender et al. (US 20140170462) teaches a temperature regulation system for an electrochemical cell with a fluid in direct contact with cell tabs (P13.23).
Weicker (US 20170244141) teaches a temperature regulation system for an electrochemical cell with a fluid, pump and heater. 
Morris et al. (US 20170040653) teaches a temperature regulation system for an electrochemical cell thermally coupled with a terminal of cell via a fluid channel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729     

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729